Title: From James Madison to William Bradford, 24 January 1774
From: Madison, James
To: Bradford, William



My worthy friend,
Jan 24. 1774

Yours of the 25 of last month came into my hands a few days past. It gave singular pleasure not only because of the kindness expressed in it but because I had reason to apprehend the letter you recd. last from me had miscarried and I should fail in procuring the intelligence I wanted before the Trip I design in the Spring.
I congratulate you on your heroic proceedings in Philada. with regard to the Tea. I wish Boston may conduct matters with as much discretion as they seem to do with boldness: They seem to have great Tryals and difficulties by reason of the obduracy and ministerialism of their Governour. However Political Contests are necessary sometimes as well as military to afford excercise and practise and to instruct in the Art of defending Liberty and property. I verily believe the frequent Assaults that have been made on America[,] Boston especially [,] will in the end prove of real advantage. If the Church of England had been the established and general Religion in all the Northern Colonies as it has been among us here and uninterrupted tranquility had prevailed throughout the Continent, It is clear to me that slavery and Subjection might and would have been gradually insinuated among us. Union of Religious Sentiments begets a surprizing confidence and Ecclesiastical Establishments tend to great ignorance and Corruption all of which facilitate the Execution of mischievous Projects. But away with Politicks! Let me address you as a Student and Philosopher & not as a Patriot now. I am pleased that you are going to converse with the Edwards and Henry’s & Charles &c&c who have swayed the British Sceptre though I believe you will find some of them dirty and unprofitable Companions unless you will glean Instruction from their follies and fall more in love with Liberty by beholding such detestable pictures of Tyranny and Cruelty. I was afraid you would not easily have loosened your Affections from the Belles Lettres. A Delicate Taste and warm imagination like yours must find it hard to give up such refined & exquisite enjoyments for the coarse and dry study of the Law: It is like leaving a pleasant flourishing field for a barren desert; perhaps I should not say barren either because the Law does bear fruit but it is sour fruit that must be gathered and pressed and distilled before it can bring pleasure or profit. I perceive I have made a very awkward Comparison but I got the thought by the end and had gone to[o] far to quit it before I perceived that it was too much entangled in my brain to run it through. And so you must forgive it. I myself use to have too great a hankering after those amusing Studies. Poetry wit and Criticism Romances Plays &c captivated me much: but I begin [to] discover that they deserve but a moderate portion of a mortal’s Time. and that something more substantial more durable more profitable befits a riper Age. It would be exceeding improper for a labouring man to have nothing but flowers in his Garden or to determine to eat nothing but sweet-meats and Confections. Equally absurd would it be for a Scholar and man of Business to make up his whole Library with Books of Fancy and feed his Mind with nothing but such Luscious performances
When you have an Opportunity and write to Mr. Brackinridge pray tell him I often think of him and long to see him and am resolved to do so in the Spring. George Luckey was with me at Christmas and we talked so much about old Affairs & Old Friends that I have a most insatiable desire to see you all. Luckey will accompany me and we are to set off on the 10th. of April if no disa[s]ter befalls either of us. I want again to breathe your free Air. I expect it will mend my Constitution & confirm my principles. I have indeed as good an Atmosphere at home as the Climate will allow: but have nothing to brag of as to the State and Liberty of my Country. Poverty and Luxury prevail among all sorts: Pride ignorance and Knavery among the Priesthood and Vice and Wickedness among the Laity. This is bad enough But It is not the worst I have to tell you. That diabolical Hell conceived principle of persecution rages among some and to their eternal Infamy the Clergy can furnish their Quota of Imps for such business. This vexes me the most of any thing whatever. There are at this [time?] in the adjacent County not less than 5 or 6 well meaning men in close Goal for publishing their religious Sentiments which in the main are very orthodox. I have neither patience to hear talk or think of any thing relative to this matter, for I have squabbled and scolded abused and ridiculed so long about it, [to so lit]tle purpose that I am without common patience. So I [leave you] to pity me and pray for Liberty of Conscience [to revive among us.]
I expect to hear from you once more before I see you if time will admit: and want to know when the Synod meets & where: What the Exchange is at and as much about my friends and other Matters as you can and think worth notice. Till I see you Adieu.
JM

NB Our Correspondence is too far advanced to req[uire a]pologies for bad writing & [b]lots.


January 24. 1774
Your Letter to Mr. Wallace is in my hands and shall be forwarded as soon as possible. I hear nothing from him by Letter or fame.

 